Title: From George Washington to Brigadier General John Stark, 25 November 1779
From: Washington, George
To: Stark, John


        
          Sir,
          west Point Novr 25 1779
        
        On the receipt of this letter you will be pleased to march the Troops under your command to the place of Cantonment for the Main Army in the Neighbourhood of Morris Town by the route of Major Delavans—Crompond—Kings ferry—Suffrans & Pompton &ca.
        Your favor of the 22d for permission to be absent this Winter was handed to me this day—I shoul⟨d⟩ be very happy to grant your reque⟨st, but⟩ your continuance with the Troop⟨s at⟩ this time & while they are Hutting⟨,⟩ will be materialy necessary & when that busi⟨ness⟩ is over, should the situation of ⟨af⟩fairs still render your stay requis⟨ite,⟩ I hope you will cheerfully submit to the disappointment—If however you can be endulged with any degree of propriety you certainly shall. I am Sr yr &ca
        
          G.W.
        
      